DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
 The amendments and arguments filed on 06/04/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-7 and 9-21 are pending; Claim 8 is cancelled; Claims 12-13 and 15-20 are amended; Claim 21 is new; Claims 1-7 and 9-11 are withdrawn; and Claims 12-21 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the telephone interview with Attorney Jerrick Ho on 5/3/2021.
The application has been amended as follows:  

--Claim 12. A method for manufacturing a channel-coupled scaffold using an elastic substrate having a facing surface that includes a groove and a non-groove portion, with the groove having an interior defined by at least two edges separated from each other in the facing surface corresponding to the groove being in an open state, the method comprising:
applying a compressing force to a surface of the elastic substrate, the application of the compressing force forcing the elastic substrate into a compressed state that has the at least two edges, due to the applied compressing force, being in mutual contact so    the groove is in a closed state;
loading a scaffold composition onto the facing surface of the elastic substrate in the compressed state, and into contact with the non-groove portion and the groove that has the at least two edges being in the mutual contact; and
maintaining the compressed state of the elastic substrate onto which the scaffold composition has been loaded, wherein the loaded scaffold composition is cured partially during the maintaining the compressed state of the elastic substance; and then
ceasing the application of the force to the elastic substrate, resulting in the at least two edges not being in mutual contact and the groove thereby being in the open state; and
forming the loaded scaffold composition into a polymer scaffold, the formed polymer scaffold covering the at least two edges across the groove in the open state;
wherein, in the loading of the scaffold composition, the scaffold composition is not loaded into the interior of the groove in the closed state, and
wherein the groove forms a channel adjoining the formed polymer scaffold.--

--Claim 16. The method according to claim 12, wherein the maintaining of the compressed state includes maintaining the compressed state of the elastic substrate for 1-30 minutes.--
Claim 18 is replaced with the following:
--Claim 18. The method according to claim 12, wherein the applying of the compressing force further comprises applying the compressing force in a direction perpendicular to the length of the groove.--

Claims 1-7, 9-11, 15, 17, and 21 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
(i) The rejection of Claims 12-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn due to the amendment to the claims filed on 06/04/2020 as well as Applicant’s persuasive arguments in the 06/04/2020 response (pages 8-24).
(ii) The rejection of claims 12-13 and 15-20 over Unger in view of Kim and Young under 35 U.S.C. 103 is withdrawn due to the amendment to the claims as well as Applicant’s persuasive arguments in the 06/04/2020 response (pages 31-34). As Applicant successfully pointed out, the combination of Unger with Kim and Young do not suggest the claimed method, which comprises steps: applying a compression force to force the elastic substance into a compressed state that makes the groove in a closed state having the at least two edges being in mutual contact; loading a scaffold composition onto the elastic substrate in the compression state having the groove in the closed state; maintaining the compressed state of the elastic substrate onto which the scaffold 
(iii) The rejection of claims 12-20 over Unger in view of Kim, Young, and Mazia under 35 U.S.C. 103 is withdrawn due to the amendment to the claims, Applicant’s persuasive arguments in the 06/04/2020 response (pages 31-34), as well as Examiner’s reconsideration.  
Therefore, the claimed method for manufacturing a channel-coupled scaffold is novel and unobvious over the art of record.  Therefore, the claims 12-14, 16, and 18-20 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12-14, 16, and 18-20 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653





	/ALLISON M FOX/           Primary Examiner, Art Unit 1633